Order
In this employment-discrimination case, the district court granted summary judgment in favor of the defendant. 2001 WL 1155276. After hearing oral argument, we conclude that the district court’s approach is sound, and we affirm substantially for the reasons given by the district judge. (The district court’s discussion of the principles that affect the time to file a charge of discrimination has been overtaken by National Railroad Passenger Corp. v. Morgan, — U.S.-, 122 S.Ct. 2061, 153 L.Ed.2d 106 (2002), but Pickett does not contend on appeal that any of his claims treated as untimely by the district court would be timely under Morgan.)
AFFIRMED